Alan Stewart
10621 Cerotto Lane
Las Vegas
Nevada 89135


Dear Alan,


EMPLOYMENT CONTRACT


Further to recent discussion, Daqing Qingkelong Commerce & Trade Co. (the”
Corporation” ), at 44 Jingqi Street, Dongfeng Xincun, Sartu District, Daqing
City, PRC, 163311,  a corporation organized under the laws of PRC, is pleased to
offer you a 3-year contract of employment, subject to the following:-


 
i)
A satisfactory medical report after being examined by a medical practitioner

 
ii)
You are not, at the time of taking up employment, in breach of any contract of
employment with any third party or parties;



The following terms and conditions shall apply:-


1.       APPOINTMENT


1.1
You shall be appointed to the post of Chief Operating Officer in the
Corporation, and QKL Stores, Inc., a Delaware company that controls the
Corporation through a series of contractual relationships, being responsible for
its bottom line. Other  responsibilities will be spelt out in a Supplementary
letter.



 
1.2
You will report to Mr. John Wang



 
1.3
You will be reimbursed for your air fare passage to Daqing to take up your
employment as well as your return journey upon completion.



 
1.4
Your Reporting Officer shall explain your duties and requirements of work, but
this will not preclude the Company from assigning or allotting any other duties
or work to you from time to time.



 
2.
SALARY



Your shall be paid a fixed annual salary of USD191,352 / monthly USD15,946 less
income taxes of 20.00% will be deducted and letter from company will testify of
taxes being paid.


 
3.
ALLOWANCES



Housing and transportation will be furnished.
 
 
 

--------------------------------------------------------------------------------

 


 
4.
BONUS



You may receive variable bonuses subject to outstanding performance at the
discretion of Management.


 
5.
CONTRACT



Subject to clause 5 of this contract, your service with the Company shall
commence 1 July 2010 and its duration shall be a thirty-six (36) month’s term.
Your contract will expire on 30 June 2013. Extension and renewal of this
contract is subject to mutual agreement by both parties.


 
6.
NOTICE OF TERMINATION



Either party may, without giving any reason, terminate this contract at any time
during its currency thereof by giving three months’ notice in writing or by
paying the relevant in lieu of notice.


 
7.
ANNUAL LEAVE



You shall be entitled to 21 days of paid annual leave each financial year.
 
The annual leave shall be taken in pursuit of your personal interest or
activity.


 
If you have not completed twelve months’ of continuous service in any year, you
shall be entitled to annual leave in proportion to the number of completed
months of service in that year.



Annual leave shall normally be taken when earned, and in the year in which it
falls due. Unused annual leave shall not be carried forward to the following
term (that is, should the contract be extended / renewed or scheme of service be
converted), and shall be forfeited


On the termination of service, you shall be paid only the earned annual leave
not taken.


 
8.
CONFIDENTIALITY



You must not, either during the continuance of service hereunder and thereafter,
except in the proper course of duty and required to do so, divulge any
confidential information or any correspondence, accounts, information,
connections, or dealings whatsoever to any third party or parties.


 
9.
LIMITATIONS



You must devote the whole of your time, attention and ability in discharging
your duties and shall use your best endeavor to promote the interest of the
Company. You shall also, not without the written consent, be concerned or
interested directly or indirectly in any way in any business other than what of
company or accept remuneration of any other employment or service whatsoever.
 
 
 

--------------------------------------------------------------------------------

 


10. COMMUNICATION WITH EXTERNAL PARTY


You shall not engage in any communication, relating to the terms and condition
for service, the company’s business and related matters, with media or external
party or parties without prior approval or authorization.


11. GENERAL


This contract is subject to the relevant laws of China, and any other rules and
regulations made thereunder, and to any other relevant terms and conditions of
service, made or revised from time to time by the Company.




Yours sincerely

--------------------------------------------------------------------------------



I accept the offer stated in the employment contract.
 

Employee:     Employer:             Alan Stewart     QKL Stores Inc.            
Signature: /s/ Alan Stewart
   
By:  /s/ Zhuangyi Wang
 
 
   
Name: Zhuangyi Wang
 
 
   
Title: Chief Executive Officer
            Date:  June 10, 2010     Date:  June 10, 2010  

 
 
 

--------------------------------------------------------------------------------

 
 